Dismissed and Memorandum Opinion filed May 15, 2012.




                                                In The

                          Fourteenth Court of Appeals
                                           ____________

                                       NO. 14-12-00079-CV
                                         ____________

                         MARCUS MARQUIS PRUITT, Appellant

                                                   V.

                              THE STATE OF TEXAS, Appellee


                          On Appeal from the 180th District Court
                                   Harris County, Texas
                              Trial Court Cause No. 1201763


                               MEMORANDUM OPINION

        This is an appeal from the December 15, 2011 denial of appellant’s motion for the
return of seized property.1 The clerk’s record was filed February 9, 2012. No reporter’s
record was taken in the court below. Appellant’s brief was due March 12, 2012, but it was

1
   Appellant was convicted of possession of between four and 200 grams of cocaine with the intent to
deliver and sentenced to thirty-five years in prison. See Pruitt v. State, 2011 WL 2120116, No.
14-10-00357-CR (Tex. App.—Houston [14th Dist.] May 24, 2011, pet. ref’d) (not designated for
publication). This court affirmed his conviction. Id. According to his motion, $901 was seized from
appellant when he was arrested, and the State has not instituted forfeiture proceedings. See Tex. Code
Crim. Proc. art. 59.01—.14. Appellant seeks return of the money seized at his arrest. Cases under article
59 proceed as civil actions. Tex. Code Crim. Proc. art. 59.05(b).
not filed. On March 14, 2012, this court notified appellant that his brief was past due.
Appellant did not file a brief, motion for extension of time to file his brief, or any other
response to the court’s notice.

       On April 17, 2012, this court issued an order stating that unless appellant filed a
brief on or before April 30, 2012, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b). Appellant filed no response.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Frost, Seymore, and McCally.




                                             2